          Case 3:13-cv-00248-RCJ-WGC Document 58 Filed 02/24/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Emma L. Smith
     Assistant Federal Public Defender
4    Illinois State Bar No. 6317192
     Jeremy C. Baron
5    Assistant Federal Public Defender
6    District of Columbia Bar No. 1021801
     411 E. Bonneville Ave. Suite 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    Emma_Smith@fd.org
9
     *Lead attorney for Petitioner Terry Dixon
10

11

12                          U NITED S TATES D ISTRICT C OURT
13                                D ISTRICT OF N EVADA
14   Terry D. Dixon,

15                Petitioner,                     Case No. 3:13-cv-00248-RCJ-WGC

16         v.                                     Order Granting Unopposed motion
                                                  for extension of time in which to
17   Renee Baker, et al.,                         file second amended petition (ECF
                                                  No. 57)
18                Respondents.
                                                  (First request)
19

20         Terry Dixon respectfully moves this Court for an extension of time of sixty (60)

21   days, from February 22, 2021, to and including April 23, 2021, in which to file a

22   second amended petition.

23

24

25

26

27
          Case 3:13-cv-00248-RCJ-WGC Document 58 Filed 02/24/21 Page 2 of 3




1                                          A RG U M E N T
2          1.     Following state court proceedings, this Court reopened this case and

3    allowed Mr. Dixon to file a second amended petition. The second amended petition is

4    currently due on February 22, 2021.

5          2.     Counsel respectfully suggest additional time remains necessary to

6    properly prepare the second amended petition. Lead counsel for Mr. Dixon, Emma

7    Smith, is currently out of the office on maternity leave and is expected to return in

8    late March. Following her return, counsel will need to consult between themselves

9    and with Mr. Dixon about the contents of the second amended petition. An extension

10   is therefore necessary to give counsel, including Ms. Smith, adequate time to prepare

11   and file the second amended petition.

12         3.     Undersigned counsel has had many additional professional obligations

13   in the past couple months and has many additional professional obligations in the

14   next two months.        However, because undersigned counsel’s caseload is not

15   particularly relevant to this extension motion, undersigned counsel isn’t providing a

16   summary of his caseload here.

17         4.     On February 19, 2021, undersigned counsel contacted Senior Deputy

18   Attorney General Jessica E. Perlick and informed her of this extension request. As a

19   matter of professional courtesy, Ms. Perlick had no objection to the request. Ms.

20   Perlick’s lack of objection shouldn’t be considered a waiver of any procedural defenses

21   or statute of limitations challenges, or construed as agreeing with the accuracy of the

22   representations in this motion.

23         5.     In sum, counsel request an additional sixty (60) days, up to and

24   including April 23, 2021, in which to file the second amended petition. This is

25   counsel’s first request for an extension of time to file the petition. This motion isn’t

26   filed for the purposes of delay, but in the interests of justice, as well as in Mr. Dixon’s

27   interest. Counsel respectfully ask the Court to grant the requested extension.


                                                   2
     Case 3:13-cv-00248-RCJ-WGC Document 58 Filed 02/24/21 Page 3 of 3




1    Dated February 22, 2021.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4
                                          Federal Public Defender
5
                                          /s/ Jeremy C. Baron
6
                                          Jeremy C. Baron
7                                         Assistant Federal Public Defender

8

9

10

11                                        IT   IS SO ORDERED:

12

13
                                          ______________________________
14

15                                        ROBERT C. JONES
                                          United States District Judge
16

17                                        Dated: February 24, 2021.

18

19

20

21

22

23

24

25

26

27


                                      3
